


109 HR 5240 IH: Gasoline Tax Relief Act of

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5240
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  excise tax on highway motor fuels when average United States retail gasoline
		  prices exceed $2.75 per gallon.
	
	
		1.Short titleThis Act may be cited as the
			 Gasoline Tax Relief Act of
			 2006.
		2.Suspension of fuel
			 taxes on highway motor fuels when weekly United States retail gasoline prices
			 exceed benchmark
			(a)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on motor and aviation fuels) is amended by
			 adding at the end the following new subsection:
				
					(f)Suspension of
				highway motor fuel taxes when retail gasoline exceeds benchmark
						(1)In
				generalDuring any suspension period, the tax imposed by section
				4041 or 4081 on highway motor fuel shall be suspended.
						(2)DefinitionsFor
				purposes of this subsection—
							(A)Suspension
				periodThe term suspension period means—
								(i)the 60-day period beginning 7 days after
				the date of enactment of this subsection, and
								(ii)after such 60-day
				period, any period—
									(I)beginning 7 days
				after the date on which the weekly United States retail gasoline price for
				regular grade conventional areas (as published by the Energy Information
				Administration, Department of Energy), inclusive of such tax, is greater than
				the benchmark price, and
									(II)ending 7 days after the date on which such
				price (as so published), without regard to this subsection, does not exceed the
				benchmark price.
									(B)Benchmark
				priceFor purposes of this
				subsection—
								(i)In
				generalThe term benchmark price means $2.75 per
				gallon.
								(ii)Adjustment for
				inflationIn the case of any
				calendar year beginning after 2006, the dollar amount in clause (i) shall be
				increased by an amount equal to—
									(I)such dollar
				amount, multiplied by
									(II)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year, determined
				by substituting calendar year 2005 for calendar year
				1992 in subparagraph (B) thereof.
									Any increase
				determined under subclause (II) shall be rounded to the nearest cent.(C)Highway motor
				fuelThe term highway motor fuel means any fuel
				subject to tax under section 4041 or 4081 other than aviation gasoline and
				aviation-grade
				kerosene.
							.
			(b)Maintenance of
			 trust funds deposits; amounts appropriated to trust funds treated as
			 taxes
				(1)In
			 generalThere is hereby
			 appropriated (out of any money in the Treasury not otherwise appropriated) to
			 each trust fund which would (but for this subsection) receive reduced revenues
			 as a result of a suspension in a rate of tax by reason of section 4081(f)(1) of
			 the Internal Revenue Code of 1986 (as added by this section) an amount equal to
			 such reduction in revenues. Amounts appropriated by the preceding sentence to
			 any trust fund—
					(A)shall be transferred from the general fund
			 at such times and in such manner as to replicate to the extent possible the
			 transfers which would have occurred had subsection (a) not been enacted,
			 and
					(B)shall be treated
			 for all purposes of Federal law as taxes received under the appropriate section
			 referred to in such section 4081(f)(1).
					(c)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			(d)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, tax has been imposed under section 4081 of the Internal
			 Revenue Code of 1986 on any highway motor fuel, and
					(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is filed with the Secretary
			 of the Treasury before the date which is 6 months after the tax suspension date
			 based on a request submitted to the taxpayer before the date which is 3 months
			 after the tax suspension date by the dealer who held the highway motor fuel on
			 such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any highway motor fuel in retail stocks
			 held at the place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Tax suspension
			 dateThe term tax suspension date means the first
			 day of any suspension period in effect under section 4081(f) of the Internal
			 Revenue Code of 1986 (as added by subsection (a) of this section).
					(B)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
					(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(e)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any
			 highway motor fuel which is held on the tax restoration date by any person,
			 there is hereby imposed a floor stocks tax equal to the excess of the tax which
			 would be imposed on such fuel had the taxable event occurred on such date over
			 the tax (if any) previously paid (and not credited or refunded) on such fuel.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the end of any suspension period (as defined in section 4081(f) of
			 the Internal Revenue Code of 1986).
					(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given to such term by section 4081(f) of such Code.
					(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
				(5)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
						(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such section.
				
